DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102006056235 to Karlinger et al.  
Karlinger et al. discloses a cable protection device comprising a corrugated hose, fig. 3 (14) which has at least one conductor arrangement (34), fig. 3a, (58) fig. 3b, (44) fig. 4, wherein the conductor arrangement is mounted on the corrugated house or introduced into the corrugated hose in such a manner that damage to the at least one of the conductor arrangement causes a signal carried in the at least one conductor arrangement such that damage to or a state change in the corrugated hose can be deduced from the change in the signal, wherein the conductor claim 1.  Fig. 3b discloses an embodiment wherein the at least one conductor arrangement is provided on/attached to an inner side of the corrugated hose, as recited in claims 2 and 3.  The embodiment of fig. 4 discloses the at least one conductor arrangement being introduced into an interior space of the corrugated hose, as recited in claim 4.  The at least one conductor arrangement is an electric conductor arrangement, as recited in claim 5.  Karlinger et al. discloses that the conductor forms a detection means (30) for enabling automatic detection of damage to the outer shell of the conduit.  The conductor arrangement can be integrated into a monitoring circuit having resistance measuring arrangement, so that if the outer sheath tears, breaks or frays through during operation, the same applies to at least a portion of the wires, and the conductivity of the conductor arrangement decreases, while the resistance increases.  As a result, a state change of the hose, change in electric resistance, as well as info regarding the location of the damage to the corrugated hose can be detected, as recited in claims 6-8.  The conductor arrangement can be connected to contacts of the plug connection elements (18, 20), which can be integrated into a monitoring circuit with a resistance measuring arrangement (36), as well as a claims 10-13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karlinger et al. in view of U.S. 2013/0220466 to Zandiyeh et al.
Karlinger et al. discloses the recited structure, including providing at least one conductor arrangement in connection with a communication unit to detect and report a change in the state of the corrugated hose.  Karlinger et al., however does not specifically disclose the conductor arrangement as including an optical conductor arrangement connected to a measuring device which is formed to determine the change in the signal by a change in an optical reflection.  The Zandiyeh et al. reference discloses a leak detecting sensor device for a hose section comprising an optical fiber (145) arranged to react to the presence of a fluid.  Paragraph [0033] discloses Karlinger et al., an optical conductor, as suggested by Zandiyeh et al. in order to provide an alternative means of detecting a breach in the wall of a conduit, wherein it is known the art that optical and electrical conductor arrangements function equally in signaling fluid leakage in pipelines.   

      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


February 9, 2022
P. F. Brinson